DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarantaridis et al [20120325684].
With respect to claim 1, Sarantaridis discloses: A method, comprising: outputting fuel and oxidant from a fuel and oxidant source (12, 24); receiving the fuel and the oxidant at a flame holder (2, 26); supporting a combustion reaction of the fuel and the oxidant adjacent to or within the flame holder [see FIG 4]; and forming a plasma (18) adjacent to the flame holder [see FIGs 1 and 3, paragraph 0089-0096].
With respect to claim 26, Sarantaridis discloses: A method, comprising: supporting a first electrical conductor (14) and a second electrical conductor (16) adjacent to a flame holder (2, 26); supporting a combustion reaction (18) adjacent to the flame holder; and applying an electrical voltage signal to the first electrical conductor, the electrical voltage signal being selected to cause the first electrical conductor to cooperate with the second electrical conductor to form a time-varying electric field at least partially through a combustion reaction volume defined by the flame holder [see FIGs 1 and 3, paragraph 0064, 0089-0096, 0103].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarantaridis et al [20120325684], further in view of Sakamoto et al [20120159994].
With respect to claims 2-5, Sarantaridis discloses the invention as substantially claimed however does not disclose certain flame features of claims 2-5. Cold plasma and Hot plasma is understood to be plasma at a certain temperature. Sakamoto makes up for these deficiencies by teaching a burner and shows:
{cl. 2} The method of claim 1, further comprising stabilizing the combustion reaction with the plasma [paragraph 0018].
{cl. 3} The method of claim 2, wherein the plasma is a cold plasma including radicals [paragraph 0060].
{cl. 4} The method of claim 1, further comprising preheating the flame holder (14) [paragraph 0062].
{cl. 5} The method of claim 4, wherein the plasma is a hot plasma including charged particles [paragraph 0060].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the method of Sarantaridis with the teachings of Sakamoto because Sakamoto provides a flame with a temperature suitable to maintain stable combustion for heating applications.
Allowable Subject Matter
Claims 6-25 and 27-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







5/20/2021